[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-15470                   DEC 12, 2008
                        ________________________           THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 07-80249-CV-DMM

KENNETH MILLER,
as Personal Representative of the Estate of
JERROD T. MILLER, on behalf of said ESTATE
and the survivors of JERROD T. MILLER,
a.k.a. JERRODE T. MILLER, to wit
KENNETH MILLER, a surviving legal father,
and TERRY GLOVER, surviving biological father,

                                                      Plaintiff,

TERRY GLOVER,
                                                      Plaintiff-Appellant,

                                   versus

DARREN COGONI, individually,
CITY OF DELRAY BEACH,
a Florida Municipality, et al.,

                                                      Defendants, Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (December 12, 2008)
Before DUBINA, BLACK and FAY, Circuit Judges.

PER CURIAM:

      Appellant Terry Glover appeals the district court’s order dismissing his case

for lack of standing. The issue in this case is whether a decedent’s biological

father is entitled to recover wrongful death benefits under Florida’s Wrongful

Death Act when another man was previously determined to be the decedent’s legal

father and was appointed as his personal representative. After carefully

considering the briefs, reviewing the record on appeal, and having the benefit of

oral argument, we answer this question in the negative and affirm the dismissal.

                                I. BACKGROUND

      In February 2007, Kenneth Miller, as legal father and personal

representative of the estate of Jerrod Miller, filed a wrongful death action in

Florida state court against the City of Delray Beach (City), numerous City

representatives in their official capacities, and Darren Cogoni, individually, under

42 U.S.C. § 1983 and the Florida Wrongful Death Act, § 768.16–.26. The

complaint alleged that in February 2005, Delray Beach police officers negligently

shot sixteen-year-old Jerrod to death following a foot chase. The complaint

sought damages for negligence and wrongful death arising from the incident. The

City removed the action from state court to the United States District Court for the

                                          2
Southern District of Florida on the basis of federal question jurisdiction, pursuant

to 28 U.S.C. § 1441(a). Miller and the defendants negotiated a settlement

agreement for $1,000,000, and sought approval of the settlement in the district

court.

         In October 2007, Glover, Jerrod’s biological father, filed an objection to the

settlement agreement, arguing he was a rightful beneficiary under the Florida

Wrongful Death Act. On November 9, 2007, the district court found the Wrongful

Death Act did not apply to Miller’s case, and, therefore, it did not need to approve

the settlement. Moreover, the district court noted Glover was not a “survivor”

under the Act who had standing to object to the settlement. It reasoned a Florida

state court, in its personal representative determination, already had found Miller

to be Jerrod’s legal father. See Glover v. Miller, 947 So. 2d 1254 (Fla. 4th DCA

2007). On November 19, 2007, the district court entered an order affirming the

parties’ stipulation of dismissal and closing the case.

                                   II. DISCUSSION

         On appeal, Glover argues the district court erred in determining he had no

right to the proceeds of the wrongful death claim and dismissing Glover’s claims

sua sponte. We have jurisdiction over this appeal. We review the dismissal of




                                            3
this action de novo. See Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1345 (11th

Cir. 2001).

      Florida’s Wrongful Death Act provides that actions are brought by the

decedent’s personal representative “for the benefit of the decedent’s survivors[.]”

FLA. STAT. § 768.20 (2007). The term “survivors” includes the decedent’s

parents. FLA. STAT. § 768.18. Glover argues, as Jerrod’s biological father, he is

Jerrod’s “parent” and is thus entitled to object to the settlement. We disagree.

      Under Florida law, collateral estoppel precludes relitigation of an issue

when “(1) an identical issue, (2) has been fully litigated, (3) by the same parties or

their privies, and (4) a final decision has been rendered by a court of competent

jurisdiction.” Wingard v. Emerald Venture Fla. LLC, 438 F.3d 1288, 1293 (11th

Cir. 2006) (quotations and citations omitted). The litigation issue also must have

been critical and necessary to the prior determination. Id.

      In this case, collateral estoppel precluded the district court from relitigating

the issue of Jerrod’s paternity. After Jerrod’s death, both Miller and Glover

previously contended he was Jerrod’s father for purposes of determining who

would be appointed Jerrod’s personal representative. See Glover, 947 So. 2d at

1255. Florida’s Fourth District Court of Appeal held Miller was entitled to




                                          4
preference as the personal representative because, inter alia, a 1995 paternity

action had determined that Miller was Jerrod’s legal father. Id. at 1258.

      Even assuming, arguendo, collateral estoppel does not apply, logic results

in the conclusion Glover was not Jerrod’s legal father. Miller was adjudicated to

be his father in the 1995 paternity action, and, as the Florida court pointed out,

Florida law does not allow a child to “have two legally recognized fathers.” Id.

(citing Achumba v. Neustein, 793 So. 2d 1013, 1015 (Fla. 5th DCA 2001)).

      For the foregoing reasons, we conclude that the district court properly found

Glover was not entitled to object to the settlement and dismissed Glover’s claims.

                                 III. CONCLUSION

      For the reasons stated above, we affirm the district court’s judgment of

dismissal of Glover’s claims and this action.

      AFFIRMED.




                                          5